In re: Maryland Casualty Company, Mitchell Builders, Paul and E. P. Mitchell applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Caddo, 271 So.2d 346.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
BARHAM, J.,
is of the opinion that all five (5) applications should be granted. Certainly the application of Home Indemnity is good. The Court below held sealant was “of poor quality” and “metal panels” defective. This is product failure and product quality should apply to roof as well as contents.